               Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 1 of 30 PageID #:1

AO 106 (REV 4/10) Affrdavit for Search   Warrant                            AUSA Ct'


                                UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN

                                                                      UNDER SEAL
                                                                                          M'rLED
                                                                                                    ttAR   25     20tg
In the Matter of the Search              of:                          Case Number:

The grey 2005 Chevrolet van, bearing Illinois license
plate number BE20996 further described in
Attachment A                                                                              {efi.$,'#ffi*
                APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT
                                                                                              a search warrant and state
         I, Ashley N. Kizler, a Special Agent of the Federal Bureau of Investigation, request
under penalty of   perjury that I have reason to believe that on the following property or premises:
                                                      See   Attachment A
located in the Northern District of Illinois, there is now concealed:


                                                      See   Attachment B
                                                                                                        fruits'
         The basis for the search under Fed. R. Crim. P. 41(c) is evidence, instrumentalities,
                                                                                               and

         The search is related to a violation of:
 Code Section                                                       Offense DescriPtion

 Title18, United States Code, Sections 1581, 1584,          1589,   peonage, labor trafficking, and human traffrcking
 and 1590.

         The application is based on these facts:
                                                    See   Attached Affidavit,
         Continued on the attached sheet.




                                                                                    Printed name and title

 Sworn to before me and signed in my presence.


  Date: March 25. 2019


  City and State: Chicago.Illinois
                                                                                      Printed name and title
     Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 2 of 30 PageID #:2



UNITED STATES DISTRICT COURT                      )
                                                  )
NORTHERN DISTRICT OF ILLINOIS                     )


                                       AFFIDAVIT
      I, Ashley N. Kizler, being duly sworn, state as follows:

       1.     I am a Special Agent with the Federal Bureau       of Investigation.   I have
been so employed since approximately March 2012. As part of my duties as an FBI

Special Agent,   I   investigate criminal violations relating to civil rights offenses, to

include human trafficking and labor trafficking, and crimes against children. I have

participated in investigations involving violations of various federal laws, including

public corruption, wire fraud and mail fraud, forced labor, sex trafficking of children

and through means of force, fraud and coercion.         I have also participated in the
execution of multiple federal arrest warrants and search warrants

      2.      This affidavit is made in support of an application for a warrant to

search the grey 2005 Chevrolet van, bearing Illinois license plate number 8E20996,

described further      in   Attachment   A (the "subject Vehicle"), for evidence,
instrumentalities, and fruits described further in Attachment B, concerning peonage,

labor trafficking, and human trafficking offenses, in violation of Title 18, United

States Code, Sections 1581-, L584,1589, and 1590.

      3.      The statements in this affrdavit are based on my personal knowledge,

and on information     I have received from other law enforcement personnel and from
persons   with knowledge regarding relevant facts. Because this affidavit is         being

submitted for the limited purpose of securing a search warrant, I have not included
           Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 3 of 30 PageID #:3



    each and every fact known to me concerning this investigation. I have set forth facts

    that   I believe   are sufficient to establish probable cause to believe that evidence,

instrumentalities, and fruits of violations of Title 18, United States Code, Sections

    1581, 7584,1589, and 1590 are located inside the Subject Vehicle.

I.          FACTS SUPPORTING PROBABLE CAUSE TO SEARCH

            A.     BACKGROT]ND OF TI{\MSTIGATION

                   1.      2014 Ar,r,rcauoNs

            4.     In March 2OLA,FBI received a tip regarding possible human tra{ficking.

The tipster, Victim .{1, stated that she was a victim of human trafficking. Victim A

identified her trafficker as coNCEPCIoN Malinek ("CONCEPCION"), who resided

at 3110 South 53'd Court, Cicero, Illinois (the "subject Premises"). Victim A stated

that CONCEPCION brought her to the United States from Guatemala in 2010, in

exchange         for $5,000. After arriving in the United States, Victim A stated that
CONCEPCION continued to increase the amount of money Victim                   A   owed her,

preventing Victim A from leaving the Subject Premises. Victim A stated she lived

in the basement of the Subject Premises for the majority of her time residing at the

Subject Premises. Victim A stated she was only allowed to leave the basement to

go to work and bring money to CONCEPCION             in order to pay offher debt. Victim A


1
 Victim A was interviewed by telephone two times and in person two times. Victim A refused
to provide her identifiring information out of fear that her family in Guatemala would be
harmed. Victim A did not believe her family in Guatemala could be protected by U.S.
authorities if she assisted in the investigation. Victim A returned to Guatemala in August
20L4 and the investigation was closed at that time.
      Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 4 of 30 PageID #:4



stated that during her time at the Subject Premises, CONCEPCION threatened

Victim A's children who lived       in    Guatemala and constantly threatened and

humiliated Victim A. Victim A also reported that there were other individuals living

in the basement of the Subject Premises, including minors.

        5.    On March LL,2014, and March L9, 2014,law enforcement interviewed

Victim A by telephone. Victim A stated she wanted to remain anonJrnous and did

not want to come forward due to fear for the safety of her family living in Guatemala.

Victim A stated that CONCEPCION and her husband, Jeffrey Malinek, owned a hotel

in Guatemala. Victim A stated she came to the United States illegally without any

authorization. Victim A stated she arrived in Indiana and was transported to the

Subject Premises by Jeffrey Malinek.

       6.    Victim A stated she was required to stay at the Subject Premises until

she repaid CONCEPCION approximately $8,000, which was the amount owed for her

travel to the United States. Victim A stated that CONCEPCION continued to raise

the amount of money she owed and     it   took Victim A four years to pay offher debt to

CONCEPCION. Victim A estimated'she paid CONCEPCION approximately                $Z3,OOO

in total.

       7.    Victim A stated that CONCEPCION charged her rent to live at the

Subject Premises and would charge the other victims staying there for any type of

service. For example, Victim A stated CONCEPCION charged the victims $25 for a

ride to town. Victim A stated that there were five to eight other victims living in the
     Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 5 of 30 PageID #:5



basement of the Subject Premises while she was there. Victim A stated the victims

would leave the Subject Premises to go to work but had to return at the end of the

day. Victim A stated nobody was allowed to move out of the Subject Premises until

their debt was repaid.

      8.     Victim A stated that at one point she moved out of the Subject
Premises and into a residence with Victim A's boyfriend. Victim A stated that

CONCEPCION continued to threaten and harass Victim A in order to get Victim A

to move back to the Subject Premises. As part of these threats, Victim A stated

that CONCEPCION told her "If you don't pay, I will call immigration and have you

deported." Victim    A   responded   by stating she would tell immigration what
CONCEPCION was doing and CONCEPCION responded that Victim A was in the

country illegally and did not speak English so no one would listen to her. Victim A

moved back    to the Subject Premises in order to stop the harassment            by

CONCEPCION.

      9.     OnApril 24,2014,1aw enforcementmetinpersonwithVictimA. Victim

A reiterated the statements from her two prior telephone interviews with law
enforcement. Victim A further stated that CONCEPCION would loan her money very

easily, but would charge excessive interest rates which would take Victim A years to

repay. Victim A moved back into the Subject Premises with her boyfriend and

CONCEPCION charged her $300 a month for        rent. Victim A paid CONCEPCION



                                         4
       Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 6 of 30 PageID #:6




$gOO   per month, $500 to reduce her debt and $300 for rent. After a few years, Victim

A paid offher debt and left the Subject Premises.

        10.   Victim A stated that the other victims living in the basement of the

Subject Premises had to pay $200 per month for rent plus other fees to
CONCEPCION. Victim A stated nobody was allowed to leave the Subject Premises

until the debt was paid off. Victim A stated that CONCEPCION was charging $7,000

to bring aliens from Guatemala to the United States and another $4,000 in expenses

once they arrived at the   Subject Premises. Victim A explained if anyone missed a

payment on their debt CONCECPCION charged a late fee of $100-$200.

        2.    March 2019Investigation.
        11.   In March 20L9, FBI received information from Individual A regarding            a

potential victim of human trafficking.z Individual A stated that a coworker, Victim

B, told Individual A he was being held in a basement in Cicero with twenty other

Guatemalans and forced to work by a female who owned the residence.

        12.   On March L5, 20t9,law enforcement contacted Individual A regarding

the above information. Individual A stated that Victim B, along with Victim B's wife,

Victim C, work with Individual A at a factory in Romeoville, Illinois. Individual A

stated that Victim B told Individual A that Victim B and Victim C, along with

approximately 5 other Guatemalan employees at the factory are all living in the



2Individual A is an employee at a factory located in Romeoville, Illinois. Individual A has no
criminal history and is receiving no benefits from the providing of this information.
        Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 7 of 30 PageID #:7



basement of the Subject Premises. Individual                 A   stated that Victim       B told
Individual A the owner of the Subject Premises is a woman who keeps an eye on

them constantly and they were all brought to the United States by a'ocoyote" [slang

for alien smugglerls who knows the owner of the Subject Premises. Victim B

further told Individual A that the woman who owned the Subject Premises does not

Iet the victims go anywhere without her and that she transports them to work every

day in a white passenger van and picks them up after their shift. Individual A further

stated that Victim B told Individual A the victims pay $450 per month in rent plus

$50 per person for transportation tolfrom work. The woman also charged the victims

to watch any children they have at the Subject Premises while they go to work.

Individual A stated that Victim B told Individual A he is scared to talk to law

enforcement because the woman constantly threatens him and the others with

immigration consequences if they talk about their arrangement.

         13.    On March 21,2019, and March23,20L9,law enforcement interviewed

Victims B and       C.a   On March 23, 2019,law enforcement interviewed Victim D.

Victims B, C, and D have all claimed political asylum in the United States and have

pending asylum cases with the United States government. No promises or payments

have been made to them regarding this investigation.




3   This is my interpretation of the term "coyote" based on my training and experience.
aVictims B and C are married and are both in the United States Illegally. Victims B and C
were made no promises by law enforcement.
        Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 8 of 30 PageID #:8



                 Victim B
          L4.    Victim B is a citizen of Guatemala. Victim B stated he travelled to the

United States in May 2018 along with his 12 year old son, and was detained by

immigration authorities. Victim               B contacted     CONCEPCION by telephone and

agreed     with CONCEPCION to provide CONCEPCION's name and residence as the

place he would be staying.s Victim B stated that CONCEPCION charged him $7,000

for getting him to the United States.6 Victim B stated that he paid CONCEPCION

approximately      $0OO    per month to pay off his debt. Victim B stated that his passport

was seized by immigration officials and two times per month CONCEPCION drives

him to meet with someone who Victim B believes to be a U.S. Immigration offrcial.

Victim B states that these meetings are brief and CONCEPCION charges him $50

for the ride to each visit. Victim B stated that two weeks ago CONCEPCION

arranged for his wife and second child to come to the United States in exchange for

$30,000. Victim B agreed to a similar paJrnent plan with CONCEPCION to have his

wife and child brought over to the United States.

          15.   Victim B stated that he and his wife live in the basement of the Subject

Premises, along with their 10 year old daughter and 12 year old son.? Victim B

stated there are approximately 34 people living in the Subject Premises, including


5Victim B stated his mother provided him with CONCEPCION's telephone number before
he left Guatemala.
6Victim B identified a photograph of CONCEPCION Malinek as the individual he knew who
owned the Subject Premises and who controlled his debt.
7   Victim B stated his   10   year old daughter is not in school.
     Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 9 of 30 PageID #:9



approximately 16 children. Victim B provided law enforcement with the names of

seven other individuals living in the basement of the Subject       Premises. Victim B

stated that the majority of the individuals      in the basement are aliens      claiming

political asylum, but at least two of the aliens are in the United States illegally with

no pending asylum claim.

       16.    Victim B stated that CONCEPCION gave all the victims their own cell

phone to use   to communicate with her and others. Victim B stated that              every

Thursday all victims are required to be in the Subject Premises for a house visit by

immigration officials.s Victim B stated that CONCEPCION would call each family

upstairs on Thursday, using their cell phones to reach them, one at a time, to meet

with the "immigration officials."

       L7. Victim B       stated that after arriving       at the Subject      Premises,

CONCEPCION told him he owed her $7,000 for her bringing him to the United

States. Victim B stated CONCEPCION sent him to a temporary employment agency

and told him to request to work at CompanyA.Victim B stated that many of the other

individuals living in the basement of the Subject Premises also work at Company

A. All the individuals work the same shift, 3:00p.m. through 12:30a.m.            Monday

through Friday. Victim B explained that CONCEPCION would drive all the victims

from the Subject Premises in the Subject Vehicle to Company A and pick them


8Law enforcement has identified the alleged "immigration officials" to be an organization
affrliated with an Intensive Supervision of Aliens Program which is a government contractor
used to monitor immigrants in the United States awaiting disposition of their removal cases
     Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 10 of 30 PageID #:10



up at the end of the night in the Subject Vehiele. The victims would immediately

return to the basement of the Subject Premises. CONCEPCION charged                 each

victim $50 per week for transportation tolfrom work.

        18.    Victim B explained that he was paid approximately $t,95e per month

from Company     A. He would cash his checks at a currency     exchange and have to pay

CONCEPCION the following amounts every month: (1) $200 towards his debt; (2)

 fi424for "bills"e; (3) and   $1OO   for rides tolfrom work.

       b. Victim    C

       19.    Victim C is a citizen of Guatemala. Victim C is married to Victim B and

has two children who reside at the Subject Premises with          her. Victim C has a
pending political asylum application with the United States.

       20. Victim C explained that she arrived at the Subject             Premises in
approximately March 2019, approximately two weeks ago. Victim C stated that

CONCEPCION10 charged her $30,000 for bringing her and her daughter              to the
United States. After Victim C's arrival at the Subject Premises, CONCEPCION

sent Victim C to a temporary staffing agency and told Victim C to be asked to be

placed at Company       A. Victim C did as instructed and currently works at Company
A. Victim C explained that she uses her salary to pay offher    debt to CONCEPCION.



e Victim B was unable to identify what "bills" this covered. Victim        B explained
CONCEPCION just told him it covers "bills."
10Victim C identified a photograph of CONCEPCION Malinek as the individual she knew
who owned the Subject Premises and who controlled her debt.
       Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 11 of 30 PageID #:11



         2L.   Victim C stated that CONCEPCION told her if she said anything to

anyone she would lose her     kids. Victim C stated that CONCEPCION is verbally
abusive to the victims. Victim C stated CONCEPCION has told them, "immigration

knows how many people live       in this   house, you guys are poor and   I   have all the

money." Victim C also stated that, at times, CONCEPCION challenged the victims

to call immigration offi.cials to report their living situation, explaining, "they already

know you are here, so go ahead and call them." Victim C believed that CONCEPCION

meant if Victim C tried to contact the authorities for help that they would not help

her.

         22.   Victim C showed agents videos she took of the basement on her cell

phone that CONCEPCION gave her of the Subject Premises. The videos depict a

basement setting with multiple bunk beds and sheets hanging from the ceiling as

room dividers.

         23.   Victim C stated that CONCEPCION posted "rules" on the door going

from the basement to the upstairs. One of the "rules" stated that the basement had

to be clean before everyone left for work and they would have to pay a fine. Another

"rule" was a schedule for cleaning the Subject Premises that had all of the victims

with a different cleaning shift. None of the victims were        compensated for their

cleaning services.




                                             10
    Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 12 of 30 PageID #:12



       c. Victim D
       24.   Victim D is a citizen of Guatemala. Victim D resides at the Subject

Premises with his 15 year old daughter. Victim D has a pending political asylum

application with the United States. Victim D stated he paid Guatemalan officials

$ta,00O to get to the United States. Victim D knew CONCEPCION from working

construction at her hotel in Guatemala. In December 20L9, Victim D and his 15 year

old daughter crossed the border in Texas and claimed political asylum. Victim D

provided immigration offrcials    with   CONCEPCION's name and               the Subject
Premises as the residence he would be residing at pending his asylum claim. After

arriving at the Subject Premises, Victim D stated CONCEPCIONII told him he

owed her $18,000 for letting him use her name and residence on his asylum

application and for getting him from the border to the Subject Premises. Victim D

stated he took a bus from the border to Chicago.

       25.   After Victim D's arrival at the Subject Premises, CONCEPCION sent

Victim D to a temporary staffrng agency and told Victim D to be asked to be placed

at CompanyA. Victim D explained he makes approximately $1,956 a month working

at Company A. From that he pays CONCEPCION a total of $974 per month. The

money CONCEPCION charges Victim D per month is detailed as follows: (1)               $ZOO




ll Victim D identified a photograph of CONCEPCION Malinek   as the   individual he knew who
owned the Subject Premises and who controlled his debt.
                                         11
       Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 13 of 30 PageID #:13



towards his debt; (2) $424 for "bills"12; (3)     $ZOO   for transportation tolfrom work; (4)

$35 for the phone CONCEPCION gave him; (5) $10 for an unknown fee. Victim D

explained that CONCEPCION keeps track of all amounts owed in a ledger which she

fills in afber each pa5rment. Victim D deseribed the ledger as a standard looking

notebook which is kept inside the Subject Premises.

          26.   Victim D stated that he lives in the basement but that his 15 year old

daughter resides on the first floor of the Subject Premises. Victim D stated nobody

is allowed to leave the basement of the Subject Premises to go upstairs unless they

call CONCEPCION and receive permission.ls Victim D stated that his daughter is

allowed to come down to the basement to visit him, but only for limited periods of

time. Victim D stated his daughter       does not go to school and he is unsure what she

does during the day.

          3.    The Subject Vehicle

          27.   According to Illinois Secretary of State records, the Subject Vehicle is

registered to CONCEPCION Malinek at          the Subject Premises.
          28.   On March 15, 2019, law enforcement conducted surveillance of the

Subject Premises. Law enforcement observed the Subject Vehicle parked in front

of the Subject Premises. At approximately 1:16p.m., law enforcement observed

approximately 8 to 10 individuals exit the Subject Premises and enter the Subject


12Victim D was unable to identify what "bills" this covered. Victim D explained
CONCEPCION just told him it covers "bills."
13   This statement was corroborated by Victims B and C.
                                             L2
      Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 14 of 30 PageID #:14



Vehicle.      Law enforcement followed the Subject Vehicle to the highway and later

spoke to Individual A who confirmed the employees were dropped off        in a white van
bearing Illinois license plate 8E20996.

        29.    On March 23, 2)lg,law enforcement conducted surveillance of the

Subject Premises. At approximately L:26a.m., law enforcement observed the

Subject Vehicle pull up        in front of the Subject Premises and observed
approximately 10 to 12 individuals exit the Subject Vehicle and enter the Subject

Premises.

        30.    Based upon my training and experience working human trafficking and

labor trafficking investigations, I know that traffickers typically use their cell phones

to communicate with victims and coconspirators.

II.     SPECIFICS REGARDING SEARCHES OF ELECTRONIC STORA.GE
        MEDIA
        31.    Based upon my training and experience, and the training and

experience of specially trained personnel whom I have consulted, searches of evidence

from electronic storage media commonly require agents to download or                copy

information from the electronic storage media and their components, or remove most

or all electronic storage media items (e.g. computer hardware, computer software,

computer-related documentation, and cellular telephones) to be processed later by a

qualified computer expert in a laboratory or other controlled environment. This is

almost always true because of the following:



                                           13
      Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 15 of 30 PageID #:15



               a.    Electronic storage media can store the equivalent of thousands of

pages of information. Especially when the user wants to conceal criminal evidence,

he or she ofben stores it with deceptive file names. This requires searching authorities

to examine all the stored data to determine whether it is included in the warrant.

This sorting process can take days or weeks, depending on the volume of data stored,

and   it would be generally impossible to accomplish this kind of data search   on site.

              b.     Searching electronic storage media for criminal evidence        is    a

highly technical process requiring expert skill and a properly controlled environment.

The vast array of computer hardware and software available requires even computer

experts to specializein some systems and applications, so it is difficult to know before

a search which expert should analyze the system and its data. The search of an

electronic storage media system is an exacting scientific procedure which is designed

to protect the integrity of the evidence and to        recover even hidden, erased,

compressed, password-protected, or encrypted files. Since electronic storage media

evidence is extremely vulnerable to tampering or destruction (which may be caused

by malicious code or nonnal activities of an operating system), the controlled
environment of a laboratory is essential to its complete and accurate analysis.

        32.   In order to fully retrieve data from a computer system, the analyst needs

all storage media as well as the computer. The analyst needs all the system software

(operating systems or interfaces, and hardware drivers) and any applications




                                          t4
       Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 16 of 30 PageID #:16




software which may have been used to create the data (whether stored on hard disk

drives or on external media).

         33. In addition, electronic storage media such as a computer, its storage
devices, peripherals, and Internet connection interface may be instrumentalities of

the crime(s) and are subject to seizure as such if they contain contraband or were

used to carry out criminal activity.

III.     PROCEDI,IRES TO BE FOLLOWED IN SEARCHING ELECTRONIC
         STORA.GE MEDIA

         34.   Pursuant to Rule a1(eX2)(B) of the Federal Rules of Criminal Procedure,

this warrant will authorize the removal of electronic storage media and copying of

electronically stored information found in the premises described in Attachment A    so


that they may be reviewed in a secure environment for information consistent with

the warrant. That review shall be conducted pursuant to the following protocol.

         35.    The review of electronically stored information and electronic storage

media removed from the premises described          in Attachment A may include the
following techniques (the following is a non-exclusive list, and the government may

use other procedures that, like those listed below, minimize the review of information

not within the list of items to be seized as set forth herein):

                a.    examination of all the data contained in such computer hardware,

computer software, and./or memory storage devices to determine whether that data

falls within the items to be seized as set forth in Attachment B;



                                            15
   Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 17 of 30 PageID #:17




             b.     searching for and attempting to recover any deleted, hidden, or

encrypted data to determine whether that data falls within the           list of items to be

seized as set forth in Attachment B (any data that is encrypted and unreadable          will

not be returned unless law enforcement personnel have determined that the data is

not (1) an instrumentality of the offenses, (2) a fruit of the criminal activity, (3)

contraband, (4) otherwise unlawfully possessed, or (5) evidence of the offenses

specified above);

             c.     surveying fiIe directories and the individual files they contain to

determine whether they include data falling within the list of items to be seized as

set forth in Attachment B;

             d.     opening or reading portions of files, and performing key word

searches of files, in order to determine whether their contents fall within the items to

be seized as set forth in Attachment B.

      36.    The government will return any electronic storage media removed from

the premises described in Attachment A within 30 days of the removal unless,

pursuant to Rule alk)Q) or (3) of the Federal Rules of Criminal Procedure, the

removed electronic storage media contains contraband                   or   constitutes an

instrumentality of crime, or unless otherwise ordered by the Court.

TV.   CONCLUSION
       37.    Based on the above information,         I   respectfully submit that there is

probable cause to believe that peonage, Iabor traffrcking, and human trafficking

offenses, in violation of   Title   18, United States Code, Sections 158L, L584,1589, and
                                                16
   Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 18 of 30 PageID #:18




1590 have been committed, and that evidence, instrumentalities, and fruits relating

to this criminal conduct, as further described in Attachment B, will be found in the

Subject Vehicle, as further described   in Attachment A. I therefore respectfully
request that this Court issue a search warrant for the Subject Vehicle, more

particularly described   in   Attachment   A, authorizing the seizure of the       items

described in Attachment B.

      FURTHER AFFIANT SAYETH NOT.




                                                Ash      .Kizl
                                                Speci I Agent
                                                                 f Investigation

Subscribed and sworn



                         LE




                                           t7
   Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 19 of 30 PageID #:19




                                 ATTACHMENT A

              DESCRIPTION OF PREMISES TO BE SEARCHED

      The vehicle is a 2005 Chevrolet van, grey in color, bearing Illinois license plate

8E20996, registered to Concepcion Malinek at 3L10 South 53"d Court, Cicero, Illinois.
    Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 20 of 30 PageID #:20




                                  ATTACHME1VT B

                           LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities, and fruits concerning violation of Title 18, United

States Code, Sections L58L, L584,1589, and L590, as follows:

       1.    Cell phones.

      2.     Cash.

      3.     All     financial documents, including bank statements, check books,

invoices, ledgers, currency exchange records, receipts, and credit card statements.

      4.     All notebooks containing handwritten notations relating to known         or

potential victims.

      5.     All items relating to Victims A-D and their children.

      6.     Indicia of ownership of the Subject Vehicle.

      7.     Written documents containing rules or instructions to individuals living

             inside the residence.

      8.     Any documents bearing the names or identifying information of any

             known or potential trafficking victims.

      9.     All documents relating to the traffrcking and forced labor of known or
             potential victims.

      10.    All employment documents related to the employment of any identified

             or potential victims of this investigation.
    Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 21 of 30 PageID #:21



       11.   All immigration documents, including        passports, lawful permanent

             resident cards, and other immigration forms or correspondence relating

             to any identifred or potential victims of this investigation.

       12.   Any travel records related to identified victims or potential victims.

       13.   All records relating to the Intensive Supervision   of Aliens Program.

       74.   Any identity documents or copies of identity documents for any known

or potential victims.




                                           2
    Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 22 of 30 PageID #:22




                      ADDENDIJM TO ATTACHMENT B

       Pursuant to Rule A1(eX2)(B) of the Federal Rules of Criminal Procedure, this
warrant authorizes the removal of electronic storage media and copying of
electronically stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent with
the warrant. That review shall be conducted pursuant to the following protocol:

       The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

            examination of all the data contained in such computer hardware,
            computer sof[ware, and,/or memory storage devices to determine
            whether that data falls within the items to be seized as set forth in
            Attachment B;

      b.    searching for and attempting to recover any deleted, hidden, or
            encrypted data to determine whether that data falls within the list of
            items to be seized as set forth in Attachment B (any data that is
            encrypted and unreadable will not be returned unless law enforcement
            personnel have determined that the data is not (1) an instrumentality
            of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4)
            otherwise unlawfully possessed, or (5) evidence of the offenses specified
            above);

      c.    surveying file directories and the individual files they contain to
            determine whether they include data falling within the list of items to
            be seized as set forth in Attachment B; and

      d.    opening or reading portions of frles, and performing key word searches
            of files, in order to determine whether their contents fall within the
            items to be seized as set forth in Attachment B.

      The government will return any electronic storage media removed from the
premises described in Attachment A within 30 days of the removal unless, pursuant
to Rule aLk)Q) or (3) of the Federal Rules of Criminal Procedure, the removed
   Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 23 of 30 PageID #:23



electronic storage media contains contraband or constitutes an instrumentality of
crime, or unless otherwise ordered by the Court.
              Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 24 of 30 PageID #:24
 AO 93 (Rev. 11/13) Search and Seizure   Warrant                        AUSA Christopher V. Parente, (gt1) 886-2447

                                UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                                                {JNDER SEAL
In the Matter of the Search of:
                                                                Case Number:
The grey 2005 Chevrolet van, bearing Illinois license
plate number BE20996 further described in
Attachment A
                                                                                    1gilla0s
                                         SEARCH AND SEIZI.]RE WARRAIVT

To: Ashley N. Kizler and any authorized law enforcement officer
         An application by a federal law enforcement offi.cer or an attorney for the government requests the search of
the following person or property located in the Northern District of Illinois:
                                                   See   Attachment A
        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search will reveal:


                                                   See   Attachment B


        YOU ARE HEREBY COMMANDED to execute this warrant on or before April 8, 2019 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.

                                         +>{a
 Date and time issued: March 25. 2019


 City and State: ChicaEo. Illinois
                                                                                  Printed name and title
                  Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 25 of 30 PageID #:25
AO 93 (itev. 1Ui3) Search and Seizure Warrant (Page 2)

                                                             Return
   Case No:               Date and Time Warrant Executed:        Copy of Warrant and Inventory Left With:


   Inventory made in the presence of:


   lnventory ofthe property taken and name of any person(s) seized:




                                                         Certification
          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
  to the designated judge.

    Date:_


                                                                                   Printed name and title
   Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 26 of 30 PageID #:26




                                 ATTACHMENT A

              DESCRIPTION OF PREMISES TO BE SEARCHED

      The vehicle is a 2005 Chevrolet van, grey in color, bearing Illinois license plate

BE20996, registered to Concepcion Malinek at 3110 South 53'd Court, Cicero, Illinois.
    Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 27 of 30 PageID #:27




                                  ATTACHMENT B

                           LIST OF TTEMS TO BE SEIZED

       Evidence, instrumentalities, and fruits concerning violation of Title 18, United

States Code, Sections 1581, 1584,1589, and 1-590, as follows:

       L.    Cell phones.

       2.    Cash.

       3.    All     financial documents, including bank statements, check books,

invoices, ledgers, currency exchange records, receipts, and credit card statements.

      4.     All notebooks containing handwritten notations relating to known         or

potential victims.

      5.     All items relating to Victims A-D and their children.

      6.     Indicia of ownership of the Subject Vehicle.

      7.     Written documents containing rules or instructions to individuals living

             inside the residence.

      8.     Any documents bearing the names or identifuing information of any

             known or potential trafficking victims.

      9.     All   documents relating to the trafficking and forced labor of known or

             potential victims.

      10. All employment documents related to the employment of any identified
             or potential victims of this investigation.
   Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 28 of 30 PageID #:28




       11.   AII immigration documents, including passports, lawful permanent
             resident cards, and other immigration forms or correspondence relating

             to any identified or potential victims of this investigation.

       t2.   Any travel records related to identified victims or potential victims.

       13.   All records relating to the Intensive Supervision of Aliens Program.

       14.   Any identity documents or copies of identity documents for any known

or potential victims.




                                           2
   Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 29 of 30 PageID #:29




                       ADDENDI]IVI TO ATTACHMENT B

       Pursuant to Rule a1(e)(2XB) of the Federal Rules of Criminal Procedure, this
warrant authorizes the removal of electronic storage media and copying of
electronically stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent with
the warrant. That review shall be conducted pursuant to the following protocol:

       The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, Iike those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

            examination of all the data contained in such computer hardware,
            computer software, and./or memory storage devices to determine
            whether that data falls within the items to be seized as set forth in
            Attachment B;

      b.    searching for and attempting to recover any deleted., hidden, or
            encrypted data to determine whether that data falls within the list of
            items to be seized as set forth in Attachment B (any data that is
            encrypted and unreadable will not be returned unless law enforcement
            personnel have determined that the data is not (1) an instrumentality
            of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4)
            otherwise unlawfully possessed, or (5) evidence of the offenses specified
             above);

      c.    surveying frle directories and the individual fiIes they contain to
            determine whether they include data falling within the list of items to
            be seized as set forth in Attachment B; and

      d.    opening or reading portions of frles, and performing key word searches
            of files, in order to determine whether their contents fall within the
            items to be seized as set forth in Attachment B.

      The government will return any electronic storage media removed from the
premises described in Attachment A within 30 days of the removal unless, pursuant
to Rule a].k)Q) or (3) of the Federal Rules of Criminal Procedure, the removed
   Case: 1:19-mc-00208 Document #: 1 Filed: 03/25/19 Page 30 of 30 PageID #:30



electronic storage media contains contraband or constitutes an instrumentality of
crime, or unless otherwise ordered by the Court.
